              Case 2:18-cv-00573-JCC Document 174 Filed 08/17/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEFF OLBERG, et al.,                                 CASE NO. C18-0573-JCC
10                            Plaintiffs,                  MINUTE ORDER
11            v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation, et al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendants’ motion for summary judgment (Dkt.
18
     No. 136) and related briefing (Dkt. Nos. 160, 162, 172). In light of the present stay of Plaintiffs’
19
     motion for class certification (Dkt. No. 169) and in the interest of judicial efficiency, the Court
20
     EXTENDS the stay to Defendants’ motion for summary judgment (Dkt. No. 136).
21
            DATED this 17th day of August 2021.
22
                                                             Ravi Subramanian
23
                                                             Clerk of Court
24
                                                             s/Sandra Rawski
25                                                           Deputy Clerk

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
